Citation Nr: 9928281	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  96-23 843	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a stab 
wound of the abdomen.  

2.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1978 
to September 1981.  

This appeal arises from a September 1995 rating action of the 
Pittsburgh, Pennsylvania, regional office (RO).  In that 
decision, the RO denied service connection for residuals of a 
stab wound of the abdomen and for a psychiatric disability, 
to include post-traumatic stress disorder (PTSD).  By a 
letter dated in the same month, the RO notified the veteran 
of the decision.  Thereafter, the veteran perfected a timely 
appeal with respect to claims of entitlement to service 
connection for residuals of a stab wound to the abdomen and 
for a psychiatric disability, to include PTSD.  

In July 1998, the Board of Veterans' Appeals (Board) remanded 
the veteran's case to the RO for compliance with governing 
adjudicative procedures, including verification of the 
veteran's active military duty.  


FINDINGS OF FACT

1.  The record contains no competent evidence associating any 
current disability resulting from a stab wound of the abdomen 
to active military duty.  

2.  The veteran has been diagnosed with PTSD that has been 
implicitly linked to military service.  



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of a stab wound of the abdomen is not well 
grounded.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  

2.  The claim of entitlement to service connection for a 
psychiatric disability, including PTSD, is well grounded.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303, 
3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that his 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, one that appears to 
be meritorious.  See Murphy, 1 Vet.App. at 81.  An allegation 
that a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  See 38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  
In order for a claim of service connection to be well 
grounded, there must be proof of present disability.  Brammer 
v. Derwinski, 3 Vet.App. 223 (1992); see also Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992) (requiring, for a 
well-grounded claim, competent evidence that a veteran 
currently has the claimed disability).  In addition, there 
must also be evidence of incurrence or aggravation of a 
disease or injury in service.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).  The veteran must also submit medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  Id.  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred during service, competent lay 
testimony, including the veteran's testimony, may constitute 
sufficient evidence; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet.App. 
465, 469 (1994).  

Residuals of a Stab Wound of the Abdomen

Throughout the current appeal, the veteran has asserted that, 
in June 1981 while in Korea, he sustained stab wounds of his 
stomach and back.  See, e.g., September 1996 hearing 
transcript (T.) at 2-4.  In discussing the wound to his 
abdomen at a September 1996 personal hearing, the veteran 
explained that he had been told that he "really didn't need 
stitching there" and that, instead, "they took butterflies, 
and they put them across, and they healed up."  T. at 5.  
Additionally, the veteran expressed his belief that, if he 
had been given stitches on his abdominal wound instead, the 
resulting scar would have "healed up a lot thinner."  
T. at 5.  The veteran described his present abdominal scar as 
"kind of . . . lump[y] . . . [and] kind of thick."  
T. at 5.  When asked to discuss any kind of problems that he 
currently experiences with his various scars, the veteran 
noted itching, numbness, and tenderness.  T. at 5-6.  
However, the veteran did not specifically mention an 
abdominal scar in this context.  Rather, he either referred 
to the scar on his back or to "the" scar."  T. at 5-6.  

The service medical records are negative for complaints of, 
treatment for, or findings of a stab wound of the veteran's 
abdomen.  According to post-service medical records which 
have been obtained and associated with the claims folder, in 
October 1996, the veteran underwent a VA skin examination.  
At that time, the veteran reported that, while serving in 
Korea, he was stabbed in his back and stomach by another 
serviceman.  The veteran maintained that these injuries 
required hospitalization for surgical repair.  Examination 
demonstrated the presence of a non-tender and non-painful 
scar in the left lower quadrant of the veteran's abdomen 
which was faint (but masked by a tattoo) and which was not 
keloid or adherent to subcutaneous tissue.  There was no 
swelling, depression, or cosmetic defect.  The examiner found 
no limitation of function of the part affected by this scar.  

Despite the veteran's assertions that he indeed experiences 
current disability from an in-service stab wound to his 
abdomen, no evidence has been presented to show that "the 
veteran experiences some complications with the scar."  
Chelte v. Brown, 10 Vet. App. 268 (1997).  Given the findings 
cited on the VA examination report, there is no basis for 
finding current disability as a result of a stab wound of the 
abdomen.  Id.  Therefore, absent the presentation of evidence 
of current disability, the claim of service connection may 
not be considered well grounded.  Caluza, supra.

Psychiatric Disorder, including PTSD

Regulations specific to PTSD provide that service connection 
for this disability requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  64 Fed. Reg. 
32808 (June 18, 1999).  According to § 4.125(a), if the 
diagnosis of a mental disorder does not conform to DSM-IV or 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125(a) (1998).  

In the present case, a private psychologist explained in a 
January 1999 report that he had reviewed a brief July 1998 
report by a VA physician and had himself conducted a two-hour 
interview with the veteran.  The psychologist noted that the 
July 1998 VA record, which had been provided by the veteran, 
included the following diagnoses:  continuous, paranoid-type 
schizophrenia, alcohol dependence which was inactive, mixed 
substance (marijuana and cocaine) abuse (although the veteran 
was "inactive per cocaine at that time"), and a seizure 
disorder which was controlled by medication.  

After conducting the two-hour interview with the veteran, the 
private psychologist expressed his opinion that the veteran 
clearly met the criteria for post traumatic stress disorder 
even without the presence of schizophrenia.  The examiner 
referred to certain in-service events as the precipitating 
events for this assessment.  It was specifically noted that 
the onset of the veteran's symptoms occurred approximately 
three days after "a traumatic incident" during military 
service in Korea in 1981 when he sustained two stab wounds to 
his back.  

A reasonable inference from a reading of the psychologist's 
report is that PTSD is attributable to in-service events.  
(In this regard, the Board notes that, by an August 1997 
rating action, the hearing officer who had conducted the 
September 1996 personal hearing granted service connection 
for residuals of a stab wound to the back, including a scar, 
and assigned a noncompensable evaluation for this disability, 
effective from December 1994.)  Consequently, the Board 
concludes that the veteran's claim for service connection for 
a psychiatric disability, including PTSD, is well grounded.  
See Caluza, supra.  


ORDER

Service connection for residuals of a stab wound of the 
abdomen is denied.  

To the extent that the claim of entitlement to service 
connection for a psychiatric disability, including PTSD, is 
well grounded, the appeal regarding this issue is granted.  


REMAND

Following the receipt of the private psychologist's report, 
attempts were made to schedule the veteran for a VA 
examination in April 1999.  Review of the claims folder 
reveals that three notification letters were sent to the 
veteran at his then-last known address.  None of these 
letters was returned to VA as undeliverable.  However, the 
veteran did not call the hospital, and he failed to report 
for the scheduled appointment.  

Evidence was subsequently received at the RO which indicated 
that the veteran had been incarcerated.  By a May 1999 
letter, the RO contacted the veteran at the correctional 
facility and informed him that the agency could schedule an 
examination for him at the Highland Drive VA Medical Center 
if he was able to report.  The RO then asked the veteran to 
provide a response within 60 days as to whether he desired 
such an examination prior to transfer of his case to the 
Board.  Otherwise, the RO explained to him, the agency would 
return his appeal to the Board for a decision based upon the 
evidence already of record.  The veteran failed to respond to 
the RO's May 1999 letter, and the agency, therefore, 
transferred his case to the Board.  

Significantly, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has cautioned "those 
who adjudicate claims of incarcerated veterans to be certain 
that they tailor their assistance to the peculiar 
circumstances of confinement.  Such individuals are entitled 
to the same care and consideration given to their fellow 
veterans."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  
In a subsequent decision which affirmed this need to tailor 
assistance to incarcerated veterans, the Court explained 
that, "where the Secretary has determined that . . . [a] 
veteran is not available to participate in a VA examination 
under regular conditions, and in keeping with the "caution" 
of Wood, supra, a remand is required to provide the Secretary 
with another opportunity to fulfill his statutory duty to 
assist th[e] . . . appellant in developing the facts of his 
claim."  Bolton v. Brown, 8 Vet.App. 185, 191 (1995).  

While VA does not have the authority under 38 U.S.C. § 5711 
to require a correctional institution to release a veteran 
with guards, as needed, so that VA can provide him the 
necessary examination at the closest VA medical facility, 
VA's duty to assist an incarcerated veteran extends, if 
necessary, to either having him examined by a fee-basis 
physician or requiring a VA physician to examine him.  See, 
Bolton at 191.  In the present case, the RO's effort of 
simply contacting the veteran at an address where he was 
incarcerated to determine if he was willing and able to 
undergo a VA examination at the local VAMC does not meet VA's 
duty to assist incarcerated veterans.  No attempt appears to 
have been made to have a fee-basis psychiatrist, or to 
require a VA psychiatrist, to examine the veteran at the 
correctional facility where he is incarcerated.  

Following the Board's July 1998 remand, but prior to the RO's 
return of the veteran's case to the Board, the agency 
received the private psychologist's report in March 1999.  As 
the Board has previously discussed, this report contains 
competent evidence of the veteran's current psychiatric state 
and of a diagnosis of PTSD (which had not previously been 
shown).  Consequently, the Board finds that this additional 
evidence is relevant to the issue of entitlement to service 
connection for a psychiatric disorder, to include PTSD.  The 
RO did not re-adjudicate the veteran's claim based on this 
evidence.  Moreover, it did not issue a supplemental 
statement of the case following receipt of this pertinent 
evidence.

Evidence received by the agency of original jurisdiction 
prior to transfer of the records to the Board after an appeal 
has been initiated (including evidence received after 
certification has been completed) will be referred to the 
appropriate rating or authorization activity for review and 
disposition.  38 C.F.R. § 19.37(a) (1998).  If the statement 
of the case and any prior supplemental statements of the case 
were prepared before the receipt of the additional evidence, 
a supplemental statement of the case will be furnished to the 
veteran as provided in 38 C.F.R. § 19.31, unless the 
additional evidence received duplicates evidence previously 
of record which was discussed in the statement of the case or 
a prior supplemental statement of the case, or the additional 
evidence is not relevant to the issue on appeal.  Id.  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, he should be asked 
about records of any treatment received 
for his psychiatric condition, including 
PTSD, since his discharge from active 
military duty.  The RO should assist the 
veteran in accordance with 38 C.F.R. 
§ 3.159 (1998).  

2.  If the veteran remains incarcerated, 
the RO should make arrangements for him 
to undergo a psychiatric examination by a 
fee-basis psychiatrist at the facility 
where he resides, or the RO should make 
other feasible arrangements for an 
examination to be conducted by a VA 
physician.  See Bolton, supra.  The RO 
should document in the claims folder all 
efforts employed to obtain this 
examination.  See Bolton, 8 Vet.App. 
at 191.  If a non-VA physician conducts 
the examination, such as one employed by 
the correctional facility, the RO should 
provide guidance with regard to the 
thoroughness of the evaluation as it 
relates to the issue on appeal.  

(The purpose of the examination is to 
determine the nature of any psychiatric 
disorder(s) (including PTSD) found.  
Copies of all pertinent records in the 
claims folder, and a copy of this remand, 
must be made available to the examiner, 
the receipt of which should be 
acknowledged in the examination report.  
All necessary tests should be conducted, 
and the examiner should review the 
results of any testing prior to 
completion of the report.  After 
interviewing the veteran and reviewing 
the claims folder, the examiner should 
explain each diagnosis and its etiology, 
including an opinion as to the medical 
probability that any psychiatric 
disability is attributable to military 
service.  Additionally, the examiner 
should specifically note whether a 
diagnosis of PTSD is appropriate and, if 
so, the bases for such a conclusion.)  

3.  Any additional development deemed 
appropriate in light of the examination 
report should be undertaken by the RO, 
such as attempted verification of any 
additional stressors claimed which may 
have led to the diagnosis of PTSD.  

4.  Thereafter, the RO should re-
adjudicate the issue of entitlement to 
service connection for a psychiatric 
disability, to include PTSD.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that includes any additional 
pertinent law and regulations and notes 
the RO's consideration of all additional 
evidence received since the supplemental 
statement of the case was furnished to 
him in August 1997.  The veteran should 
be afforded a reasonable period of time 
in which to respond to the supplemental 
statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no further action until 
he is informed, but he may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); and Kutscherousky v. West, 12 Vet. App. 
369 (1999).  The purpose of this remand is to comply with 
governing adjudicative procedures and to obtain clarifying 
evidence.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals






